Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communication(s) filed on 01/19/2021. There are a total of 20 claims pending in the application; claims 1, 15, and 18 have been amended; no claims have been added or canceled.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7-9, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maki et al. “Maki” (US 2012/0260051 A1).
1.	In regard to claim 1 Maki teaches:    
“An apparatus (e.g., Figs. 1 and 6) comprising: a host device configured to communicate over a network with at least first and second storage systems each comprising a plurality of storage devices;” (e.g., ¶¶ 0053-0054; ¶ 0100, Fig. 7, remote copy; Fig. 6, storage pool).
“the first and second storage systems being configured to participate in a replication process in which one or more logical storage volumes are replicated from the first storage system to the second storage system;” (e.g., ¶ 0100, copy source logical volume and a copy destination system in different storage system 300). 
“wherein the host device is further configured: to execute at least one application;” (e.g., ¶ 0108, application program for data to be subject to copy processing).
“and for each of a plurality of input-output operations generated by the application: to determine a replication status of a particular portion of a given one of the logical storage volumes to which the input-output operation is directed;” (e.g., ¶ 0105, copy status information; ¶ 0152, Fig. 22 and corresponding text description).  
in the host device (e.g., ¶ 0066, Fig. 3, host computer 200 is a computer including…an IO processing unit 230; ¶ 0140, IO request 7300 is issued by …or the host computer 200; Fig. 18 and corresponding text description) based at least in part on the replication status of the particular portion of the given logical storage volume.” (e.g., ¶¶ 0168-0169, clone and snapshot; ¶¶ 0171-0179, stores all data of the copy source logical volume in the copy destination logical volume; Fig. 24, and the corresponding text).
2	In regard to claim 15 Maki teaches:    
“A method comprising: executing an application on a host device (e.g., ¶ 0108, application program for data to be subject to copy processing), the host device being configured to communicate over a network with at least first and second storage systems each comprising a plurality of storage devices;” (e.g., ¶¶ 0053-0054; ¶ 0100, Fig. 7, remote copy; Fig. 6, storage pool).
“the first and second storage systems being configured to participate in a replication process in which one or more logical storage volumes are replicated from the first storage system to the second storage system;” (e.g., ¶ 0100, copy source logical volume and a copy destination system in different storage system 300).
“for each of a plurality of input-output operations generated by the application: determining a replication status of a particular portion of a given one of the logical storage volumes to which the input-output operation is directed;” (e.g., ¶ 0105, copy status information; ¶ 0152, Fig. 22 and corresponding text description). 
in the host device (e.g., ¶ 0066, Fig. 3, host computer 200 is a computer including…an IO processing unit 230; ¶ 0140, IO request 7300 is issued by …or the host computer 200; Fig. 18 and corresponding text description) based at least in part on the  replication status of the particular portion of the given logical storage volume.” (e.g., ¶¶ 0168-0169, clone and snapshot; ¶¶ 0171-0179, stores all data of the copy source logical volume in the copy destination logical volume; Fig. 24, and the corresponding text).
3.	In regard to claim 18 Maki teaches: 
“A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, when executed by a host device (e.g., ¶¶ 0065-0070, Fig. 3), the host device being configured to communicate over a network with at least first and second storages systems each comprising a plurality of storage devices (e.g., ¶¶ 0053-0054; ¶ 0100, Fig. 7, remote copy; Fig. 6, storage pool), the first and second storage systems being configured to participate in a replication process in which one or more logical storage volumes are replicated from the first storage system to the second storage system (e.g., ¶ 0100 local and remote copy), causes the host device: to execute at least one application;” (e.g., ¶ 0108, application program for data to be subject to copy processing). 
“and for each of a plurality of input-output operations generated by the application: to determine a replication status of a particular portion of a given one of the logical storage (e.g., ¶ 0105, copy status information; ¶ 0152, Fig. 22 and corresponding text description). 
“and to control cloning of the input-output operation in the host device (e.g., ¶ 0066, Fig. 3, host computer 200 is a computer including…an IO processing unit 230; ¶ 0140, IO request 7300 is issued by …or the host computer 200; Fig. 18 and corresponding text description) based at least in part on the replication status of the particular portion of the given logical storage volume.” (e.g., ¶¶ 0168-0169, clone and snapshot; ¶¶ 0171-0179, stores all data of the copy source logical volume in the copy destination logical volume; Fig. 24, and the corresponding text).
4.	In regard to claim 2 Maki further teaches:
“wherein the input-output operations comprise respective write requests.” (e.g., ¶ 0057, write request).
5.	In regard to claim 3 Maki further teaches:
“wherein the replication process comprises a synchronous replication process in which the first and second storage systems are arranged in an active-active configuration relative to one another.” (e.g., ¶ 0186, synchronization of the local copy based on a clone; Fig. 26 and the corresponding text description).
6.	In regard to claim 4 Maki further teaches:
(e.g., ¶ 0231, the range of the IP address).
7.	In regard to claims 5, 16, and 19 Maki further teaches: 
“responsive to the input-output operation being cloned, delivering resulting first and second instances of the input-output operation to the respective first and second storage systems;” (e.g., ¶ 0100, Fig. 7, copy information status indicates local copy in the same storage (e.g., on first storage) or remote (e.g., on the second storage); ¶ 0240).
“and responsive to the input-output operation not being cloned, delivering the input-output operation to only the first storage system.” (e.g., ¶ 0100, Fig. 7, type status indicating no copy (e.g., replication); ¶ 0125, Fig. 13, cancellation of the operation of local copy or remote copy to a copy pair—copy type 12107 shows either a local copy or a remote copy).
8.	In regard to claim 7 Maki further teaches:  
“wherein determining the replication status of the particular portion of the given logical storage volume comprises identifying the replication status (e.g., ¶ 0105) as one of the following:
(i)    already replicated;
(ii)    in process of being replicated; (e.g., copying).

9.	In regard to claim 8 Maki further teaches: 
“wherein controlling cloning of the input-output operation based at least in part on the replication status of the portion of the logical storage volume comprises: responsive to the replication status being one of (i) already replicated or (ii) in process of being replicated (e.g., ¶ 0105, copying), cloning the input-output operation so as to provide first and second instances of the input-output operation for delivery to the respective first and second storage systems.” (e.g., ¶ 0174; Fig. 24 and the corresponding text description).
10.	In regard to claim 9 Maki further teaches:  
“wherein controlling cloning of the input-output operation based at least in part on the replication status of the portion of the logical storage volume comprises: responsive to the replication status being (iii) not yet replicated, refraining from cloning the input-output operation so as to provide only a single instance of the input-output operation for delivery to the first storage system.” (e.g., ¶ 0105, copy status information indicate “no copy” or “temporary suspension”). 
11.     In regard to claims 17 and 20 Maki further teaches: 
“wherein determining the replication status of the particular portion of the given logical storage volume comprises determining the replication status based at least in part on information obtained by the host device from the first storage system.” (e.g., ¶ 0123, Figs. 4 and 13, copy pair management information 1210 show in Fig. 13 comprises the copy status 12102 and copy type information 12101 stored in and is provided by storage device; ¶ 0247; Figs. 2-9; the management computer provide I/O request information stored in copy information table (e.g., Fig. 7) to the host for I/O command request).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Qi “Qi” (US 2008/0183988 A1).
12.	In regard to claim 6 Maki further teaches: 
“wherein determining the replication status of the particular portion of the given logical storage volume comprises determining the replication status based at least in part on information obtained by the host device from the first storage system, wherein the (e.g., ¶ 0123, Figs. 4 and 13, copy pair management information 1210 show in Fig. 13 comprises the copy status 12102 and copy type information 12101 stored in and is provided by storage device; ¶ 0113, Figs. 9 and 17, IP address; ¶ 0100, local and/or remote copy). Maki discloses teaches copy pair information including copy status/type information are stored and provides by storage system. The storage information may provide information for local and/or remote storage system. However, does not appear to expressly recite in-band or out-band communication while Qi discloses: 
“an in-band communication mechanism in which one or more commands in a designated storage protocol are sent from the host device to the first storage system; and an out-of-band communication mechanism in which host management software of the host device communicates with storage system management software of the first storage system over an Internet Protocol (IP) network connection.” (e.g., ¶¶ 0014, 0052; Fig. 2) command could be issued to a system’s network (e.g., IP network) management interface (out-band management) or through the host’s SAN interface (out-band management).
Disclosures by Maki and Qi are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for managing migrating data from one storage system to another storage system disclosed 
The motivation for including the power mode change request as taught by paragraph [0016] of Qi is to optimize copying operation using in-band and/or out-band communication network(s).
Therefore, it would have been obvious to combine teaching of Qi with Maki to obtain the invention as specified in the claim.
   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Don et al. “Don” (US 8,060,710 B1).
13.    In regard to claim 13 Maki teaches all limitations included in claim 1 but does not expressly discloses while Don teaches:
“wherein the host device further comprises: a plurality of host bus adaptors;” (e.g., HBAs 324-324 in Fig. 8).
“and a multi-path input-output driver configured to control delivery of input-output operations from the host device to the first and second storage systems (e.g., storage arrays 314 and 320 in Fig. 8) over selected ones of a plurality of paths (e.g., paths 334 336 in Fig. 8 through the network;” (e.g., network 330 in Fig. 8)
the paths being associated with respective initiator-target pairs (e.g., paths between host and storage arrays in Fig. 8) wherein each of the initiators (e.g., MPIO IN Fig. 8) (e.g., HBAs 324-324 in Fig. 8) of the host device and each of the targets comprises a corresponding one of a plurality of ports (e.g., FAs 326 and 328 in Fig. 8) of the first and second storage systems.” (e.g., Figs. 8 and 9 and the corresponding text description of Don) copy or migrating data or LUN from a source array to a target array. 
Disclosures by Maki and Don are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for managing migrating data from one storage system to another storage system disclosed by Maki to include multi-paths communication between host and  storage systems disclosed by Don.
The motivation for including the multi-paths communication between host and  storage systems as taught by column 6, lines 56-64 of Don is because the Multipathing provides protection against hardware failures (e.g. cable cuts, switch failures, HBA failures, etc. . . . ) and can provide higher performance by utilizing the aggregate performance of multiple connections.
Therefore, it would have been obvious to combine teaching of Don with Maki to obtain the invention as specified in the claim.

Allowable Subject Matter
s 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
Applicant arguments have been fully considered but they are not persuasive. Page 10 of the Remarks recites portions of Maki’s disclosure and on page 11 of the Remarks states:
“It is clear from these and other portions of Maki that the “clone” referred to there is not a clone of an IO operation, as recited in claim 1, but is instead a clone of a storage volume, made by storage system 300. The storage system 300, which generates the clone of the storage volume in Maki, is clearly separate from the host computer 200.”

The Remarks does not describe what the clone of an IO operation is. The claimed specification, in part, recites:
“[0014] In some embodiments, determining the replication status of the particular portion of the given logical storage volume comprises identifying the replication status as one of the following: (i) already replicated; (ii) in the process of being replicated; and (iii) not yet replicated. In such an embodiment, controlling cloning of the IO operation based at least in part on the replication status of the portion of the logical storage volume comprises, responsive to the replication status being one of (i) already replicated or (ii) in the process of being replicated, cloning the IO operation so as to provide first and second instances of the IO operation for delivery to the respective first and second storage systems, and responsive to the replication status being (iii) not yet replicated, refraining from cloning the IO operation so as to provide only a single instance of the IO operation for delivery to the first storage system.” (Paragraph [0014] of the claimed specification, emphasis added).

“[0051] It is assumed that the storage controllers 108 of the respective storage arrays 105 each comprise replication control logic and a snapshot generator. The replication control logic controls performance of the above-noted synchronous replication process. The snapshot generator is used to generate snapshots of one or more storage volumes that are subject to synchronous replication in conjunction with active-active storage clustering.” (Paragraph [0051] of the claimed specification, emphasis added).

Paragraph [0014] appears to state providing instances of IO operation for delivery to the first and second storage systems. The Paragraph [0051] states the control logic in the storage array control the replication and generation of snapshot (not the host). So the cloning IO operation, simply means writing or storing the data to the copy source and copy destination, and the copy destination may be clone replication of the source. The independent claims 1, 15, and 18 also have been amended to recite the additional limitation: “IO operation is in the host system”. Page 11 of the Remarks, in part, states:
“It is therefore readily apparent that Maki fails to disclose or suggest a host device that is configured to control cloning of IQ operations based on replication status of particular portions of logical storage volumes to which those IO operations are directed, as recited in claim 1.”

Maki discloses:

“[0057] The processor 120 performs various types of processing by executing programs stored in the memory 110. For example, the processor 120 controls the copy to be executed by the storage system 300 by sending an IO request to the storage system 300. An IO request includes a write request, a read request, a copy control request and so on. The IO request will be described in detail later with reference to FIG. 18.” (Paragraph 0057 and Fig. 18 of Maki, emphasis added).

“[0070] The IO processing unit 230 is an interface for communicating with the management computer 100 and the storage system 300 via the communication network 500. Specifically, for example, the IO processing unit 230 sends an IO request to the storage system 300.” (Paragraph 0070 and Fig. 3 of Maki, emphasis added).

“[0123] The logical volume ID 12101 is a unique identifier of the logical volume to become the copy source or copy destination that is provided by the storage system 300 storing the copy pair management information 1210. The copy status information 12102 shows the current status of the copy processing performed to the logical volume which is identified by the logical volume ID 12101. Specifically, for example, the copy status information 12102 shows whether the logical volume identified by the logical volume ID 12101 as one among primary volume, secondary volume, copying, temporary suspension, or abnormal.” (Paragraph 0123 and Fig. 13 of Maki, emphasis added).

IO request 7300 is issued by the management computer 100 or the host computer 200. The IO request 7300 includes an address 73001, a command description 73002, a serial number 73003, a group ID 73004, and an option 73005.” (Paragraph 0140 and Fig. 18 of Maki, emphasis added).

“[0143] The serial number 73003 shows the order that the IO request 7300 is issued. Thus, the serial number 73003 is decided by the management computer 100 or the host computer 200 as the issuer of the IO request 7300. The group ID 73004 is a unique identifier of the copy group to be subject to processing based on the IO request 7300. The option 73005 is copy configuration information, option information which assists the IO request 7300, data which is requested to be written based on the IO request 7300, and so on. Note that the copy configuration information includes a copy type, a storage ID of the copy destination, a real logical volume ID or a virtual logical volume ID of the copy source, a storage ID of the copy destination, a real logical volume ID or a virtual logical volume ID of the copy source, and so on.” (Paragraph 0143 and Fig. 18 of Maki, emphasis added).

“[0168] The outline of the local copy processing that is used in this embodiment is now explained. The local copy processing is classified into two types; namely, a clone and a snapshot. With a clone, the logical volumes of the copy source and copy destination become the same capacity and same data immediately after replication.” (Paragraph 0168 and Fig. 13 of Maki, emphasis added).

“[0176] Subsequently, the I/O control unit 1300 stores a value that does not overlap with the other copy pair IDs in the copy pair ID 12105 of the copy pair management information table 1210. Subsequently, the I/O control unit 1300 stores the copy group ID contained in the IO request in the group ID 12106 of the copy pair management information table 1210. Subsequently, the I/O control unit 1300 stores the copy type information contained in the extracted copy configuration information in the copy type 12107 of the copy pair management information table 1210. Here, "local copy, clone" is stored in the copy type 12107.” (Paragraph 0176 and Fig. 13 of Maki, emphasis added).

“[0179] The I/O control unit 1300 stores all data of the copy source logical volume in the copy destination logical volume by repeatedly executing step 6030 to step 6060.” (Paragraph 0179 and Fig. 124 of Maki, emphasis added).



In the above recited paragraphs of Maki, it is shown:



The Examiner respectfully submits that Maki teaches cloning of IO as defined in the claim specification, which is writing instance of data to the first storage system and the second storage system based on the replication status. Maki also discloses that the host includes the IO processing unit that configured to control IO processing of clone (e.g., copy pair). Accordingly, the Examiner maintains his position.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                                                                                             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135 

February 23, 2021